Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 10, 2022, with respect to the rejection(s) of claim(s) 12-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Brown, regarding the limitation of wherein the footswitch comprises a pedal, a display screen, and a control circuit coupled to the display screen.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2015/0257814 to Berry et al., U.S. Patent Pub. No. 2017/0360466 to Brown et al., U.S. Patent Pub. No. 2010/0198200 to Horvath, and U.S. Patent Pub. No. 2010/0228264 to Robinson et al. disclose a footswitch configured to connect to a modular energy system. The footswitch comprises a pedal, a display screen, and a control circuit coupled to the display screen, the control circuit configured to cause the display screen to display a first indicia associated with a first function of the pedal, and cause the display screen, based on a control signal received from the modular energy system, to display a second indicia associated with a second function of the pedal. The prior art fails to teach or disclose, however, the structural relationship including one or more energy modules configured to drive a plurality of energy modalities for the surgical instrument, a control circuit coupled to the display screen and one or more energy modules, the control circuit configured to: assign the footswitch to the first port such that the control circuit controls the one or more energy modules to drive one of the plurality of energy modalities for a first surgical instrument connected to the first port in response to receiving the control signal from the footswitch and reassign the footswitch, based on the user input received via the user interface, from the first port to the second port such that the control circuit controls the one or more energy modules to drive one of the plurality of energy modalities for a second surgical instrument connected to the second port in response to receiving the control signal from the footswitch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0257814 to Berry et al. in view of U.S. Patent Pub. No. 2017/0360466 to Brown et al.
As to Claim 12, Berry discloses a footswitch configured to connect to a modular energy system (460, [0094-0095]). The footswitch comprises a pedal [0096]. The system includes a display screen (412, [0054]), and a control circuit (410) coupled to the display screen (412), the control circuit configured to cause the display screen (412) to display a first indicia (562) associated with a first function of the pedal (first mode described in [0097]), and cause the display screen (412), based on a control signal received from the modular energy system, to display a second indicia associated with a second function of the pedal (second mode described in [0097]).  
As to Claim 13, Berry discloses a footswitch further comprising an additional function button (473) configured to receive a user input [0080, 0083], wherein the control circuit is further configured to send a control signal to the modular energy system in response to the additional function button receiving the user input [0080, 0083, 0094].
As to Claim 14, Berry discloses a footswitch wherein the footswitch is connectable to a second footswitch (second pedal described in [0096]), wherein the control circuit (410) is further configured to send control signals received from the second footswitch to the modular energy system [0096], and wherein the control circuit (410) is further configured to send control signals received from the modular energy system to the second footswitch [0096-0097].
As to Claim 15, Berry discloses a footswitch configured to connect to a modular energy system (460, [0094-0095]). The footswitch comprises a pedal [0096], a display screen (412, [0054]), and a control circuit (410) coupled to the display screen (412), the control circuit configured to cause the display screen (412) to display a first indicia (484, [0095]) indicating that the pedal is unassigned (Fig. 6), and cause the display screen (412), based on a control signal received from the modular energy system, to display a second indicia corresponding to a surgical instrument assigned to the pedal (described in [0096-0097]).  
As to Claim 16, Berry discloses a footswitch further comprising a port [0094, 0109] configured to receive a second control signal from a second footswitch (second pedal described in [0096]), wherein the footswitch is further configured to send a second control signal from the modular energy system to the second footswitch [0096-0097].
As to Claim 18, Berry discloses a footswitch further comprising a speaker [0103], wherein the control circuit is further configured to cause the speaker to communicate an audible notification in response to receiving the control signal from the modular energy system [0103].
As to Claims 12-16 and 18, Berry discloses the claimed invention except for wherein the footswitch comprises a pedal, a display screen, and a control circuit coupled to the display screen.
Brown discloses a surgical system (1010, Fig. 7) including a footswitch (1300) that comprises a pedal (1344), a display screen (1340 described in [0089]; and footswitch including user interface having a display described in [0122]), and a control circuit (1310) coupled to the display screen [0037, 0089, 0122] in order to allow for the user to monitor information regarding the procedure directly on the footswitch, without the need for additional bulky equipment [0089].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the footswitch configured to connect to a modular energy system of Berry with the footswitch display modification of Brown in order to allow for the user to monitor information regarding the procedure directly on the footswitch, without the need for additional bulky equipment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0257814 to Berry et al. in view of U.S. Patent Pub. No. 2017/0360466 to Brown et al. in further view of U.S. Patent Pub. No. 2010/0198200 to Horvath.
As to Claim 17, Berry and Brown disclose the claimed invention except for wherein the footswitch is wirelessly enabled, and wherein the footswitch is further configured to wirelessly receive the control signal from the modular energy system.  
Horvath discloses a footswitch (410) configured to connect to a modular energy system (426) wherein the footswitch is wirelessly enabled [0047, 0050], and wherein the footswitch is further configured to wirelessly receive the control signal from the modular energy system [0047, 0050] in order to remove potential unwanted uncoupling of a wire connecting the pedal to the modular energy system [0050].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the footswitch configured to connect to a modular energy system of Berry and Brown with the wireless communication modification of Horvath in order to remove potential unwanted uncoupling of a wire connecting the pedal to the modular energy system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0257814 to Berry et al. in view of U.S. Patent Pub. No. 2017/0360466 to Brown et al. in further view of U.S. Patent Pub. No. 2010/0228264 to Robinson et al.
As to Claim 19, Berry and Brown disclose the claimed invention except for wherein the device further comprises a motor, wherein the control circuit is further configured to cause the motor to provide a haptic notification in response to receiving the control signal from the modular energy system.
Robinson discloses a footswitch [0037] configured to connect to a modular energy system that further comprises a motor (321), wherein the control circuit is further configured to cause the motor to provide a haptic notification in response to receiving the control signal from the modular energy system [0090, 0111] in order to allow for physical feedback to alert the user [0111, 0164].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the footswitch configured to connect to a modular energy system of Berry and Brown with the haptic feedback modification of Robinson in order to allow for physical feedback to alert the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775